This is an appeal from the district court of Kay county, wherein the plaintiff in error, plaintiff below, brought suit in replevin and for foreclosure of a mechanic's lien for labor and material upon an automobile. Defendants in error, who were defendants below, answered by way of general denial, and filed cross-petition for the usable value of the automobile, which was later amended, asking for the value of the car in question. The cause was tried to a jury. The court sustained a demurrer to the plaintiff's evidence, and submitted the defendants' cause of action for conversion to the jury. The defendants' cause of action for conversion and for the usable value of the car was not controverted by the plaintiff in the pleadings. No exceptions were saved to the instructions of the court.
An examination of the record shows that plaintiff failed to prove his cause of action against the defendants or establish a valid mechanic's lien by competent evidence.
Several assignments of error are presented, but under the state of the record, there being no exceptions saved to the instructions of the court, and the cross-petition not being controverted by any pleadings in the court below, the only assignment of error that could be considered here would be the assignment that the evidence was insufficient to sustain the verdict of the jury, and the judgment of the court thereon, in favor of the defendants as against the plaintiff in the court below.
An examination of the record discloses that there is sufficient evidence to sustain the verdict of the jury.
Judgment of the trial court is affirmed.
LESTER, C. J., and CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. RILEY and HEFNER, JJ., absent.